DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-19, filed October 5, 2020, are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on April 11, 2022, is acknowledged.

Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 11, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022, is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: “candiate” in line 3 on page 19 should be “candidate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Muhovič’ (“Correcting Decalibration of Stereo Cameras in Self-Driving Vehicles,” 7 June 2020) in view of ‘Hicks’ (US 2018/0249142 A1).
Regarding claim 1, Muhovič teaches a stereo camera calibration method (see e.g. Sec. 3 and steps mapped below), comprising:
controlling a stereo camera assembly to capture a sequence of stereo image pairs (e.g. Sec. 4, 1st par., many sequences of stereo images are captured, including 300 stereo image pairs; also see e.g. Table 1, which lists results for several sequences); 
simultaneously with each capture in the sequence, activating a rangefinder (e.g. Pg. 14, especially 4th par., absolute distance sensor, such as a rangefinder, is used makes measurements and is observed through sequence of images; see Note Regarding Rangefinder below); 
responsive to each capture in the sequence, updating calibration data for point cloud generation (e.g. Sec. 4.5, calibration data may be updated responsive to each capture in the sequence) by: 
detecting matched features in the stereo image pair (Pg. 7, 1st par., stereo block matching), and updating a first portion of the calibration data based on the matched features (Pg. 6, Sec. 3.1, extrinsic parameters                                 
                                    Ω
                                
                             are updated by optimizing cost function                                 
                                    f
                                
                            , which is calculated based on the stereo feature matching                                 
                                    d
                                
                            ; The extrinsic parameters are a first portion of the calibration data); 
updating an alignment of the rangefinder relative to the stereo camera assembly, based on (i) the updated first portion of the calibration data, and (ii) a detected position of a beam of the rangefinder in a first image of the stereo image pair (see Note Regarding Alignment below); and 
updating a second portion of the calibration data (Sec. 4.7, scaling factor is updated; The scaling factor is a second portion of the calibration data; also see Sec. 3.3) based on (i) the detected position of the beam of the rangefinder in the first image of the stereo image pair (Pg. 14, especially 1st par., absolute error is determined based on area in image depth map that corresponds to absolute distance measurement – i.e. the detected position of the beam of the rangefinder in the first image of the stereo pair is used to extract a corresponding depth measurement from stereo matching; Also see Pg. 14, 4th par., “observing single beam laser range sensor through sequence of images”; see Note Regarding Rangefinder below), (ii) the updated rangefinder alignment (Pg. 14, 4th par., “The prerequisite is that the external geometrical relation between stereo system and the distance sensor was not heavily affected by decalibration event” – i.e. the scale factor determination relies upon the rangefinder being aligned relative to the stereo camera; see Note Regarding Alignment below), and (iii) a depth measurement captured by the rangefinder (Pg. 14, 1st and 4th pars., absolute depth measurement, such as one captured by a rangefinder, is used to calculate scale factor).

Note Regarding Rangefinder.  Muhovič recognizes that its optimization cannot automatically recover absolute scale information without some sort of absolute distance measurement (Sec. 3.3).  Muhovič suggests using a rangefinder to provide the necessary absolute distance measurement (Pg. 14).
Nevertheless, Muhovič does not teach an embodiment that actually includes a rangefinder.  Instead, Muhovič “simulate[s] a sparse external sensor like LIDAR, radar, or single beam laser ranger” to demonstrate the feasibility of using a rangefinder (Pg. 14, 3rd par.).
However, as noted above, Muhovič does specifically suggest using a rangefinder (e.g. Pg. 14, 1st par., “laser range finder measurement as an ultimate ground truth”; Pg. 14, 3rd par., “a sparse external sensor like LIDAR, radar, or single beam laser ranger”; Pg. 14, 4th par., radar or single point/beam laser range sensor), explain that using a rangefinder advantageously provides an external depth measurement necessary to improve depth accuracy (e.g. Pg. 14, 1st par.; Sec. 3.3), and explain why such an approach would have a reasonable expectation of success (e.g. Pg. 14, 3rd and 4th pars.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Muhovič with the rangefinder suggested by Muhovič in order to improve the method with the reasonable expectation that this would result in a method that advantageously provided an external depth measurement necessary to improve depth accuracy.  This technique for improving the Muhovič was within the ordinary ability of one of ordinary skill in the art based on the teachings of Muhovič.

Note Regarding Alignment.  Muhovič explains that in order for its rangefinder-based calibration to work properly, the rangefinder must be in a known alignment to the stereo camera – i.e. a “prerequisite is that the external geometrical relation between stereo system and the distance sensor was not heavily affected by decalibration event” (Pg. 14, 4th par.).  Muhovič further explains that “[t]he most obvious problem here is the decalibration of the distance sensor in relation to the stereo camera system because of the mechanical stress” (Pg. 15, 2nd par.).
Nevertheless, Muhovič does not explicitly teach any technique for verifying this alignment or updating it.  In particular, Muhovič does not explicitly teach updating an alignment of the rangefinder relative to the stereo camera assembly, based on (i) the updated first portion of the calibration data, and (ii) a detected position of a beam of the rangefinder in a first image of the stereo image pair.
However, Hicks does teach techniques for updating an alignment of a projector (e.g. Fig. 2, projector, which is misaligned) relative to a stereo camera assembly (e.g. Fig. 2, left and right cameras), based on (i) an updated first portion of calibration data (e.g. [0027], many types of calibration data, which manifest as pointing errors that are orthogonal to the stereo axis, may be updated based on feature matching between the stereo pair; These are a first portion of calibration data; [0058], errors orthogonal to epipolar axis are corrected first, after which the parallel errors – which include the projector misalignment shown in Fig. 2 – are corrected), and (ii) a detected position of a beam of the projector in a first image of the stereo image pair (e.g. Figs. 2-3, detected positions of beams 240, 260, etc. are used to update projector alignment).  The projector of Hicks may use a laser to emit beams of light (e.g. [0017], [0025]), much like a LIDAR or other laser rangefinder suggested by Muhovič.
Muhovič recognizes that the alignment of individual cameras in a stereo system can change over time due to movement, temperature changes, and vibration (Sec. 1, 1st par.) and recognizes a risk that this could happen to its distance sensor too (Pg. 15, 2nd par.).  Hicks teaches that these types of alignment changes can happen to a laser beam projector (e.g. [0031]).  This would violate Muhovič’s prerequisite that the external geometrical relation between stereo system and the distance sensor was not heavily affected by decalibration event (Pg. 14, 4th par.).  However, the teachings of Hicks demonstrate that a detected position of a beam of the rangefinder of Muhovič could be used to align and recalibrate a laser beam projector to a stereo camera, thereby overcoming these problems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Muhovič with the beam-based alignment of Hicks in order to improve the method with the reasonable expectation that this would result in a method that could recover from changes in rangefinder alignment, and that was therefore more robust to movement, temperature changes, vibration, or any other source of rangefinder misalignment.  This technique for improving the method of Muhovič was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hicks.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muhovič and Hicks to obtain the invention as specified in claim 1.	

Regarding claim 2, Muhovič in view of Hicks teaches the method of claim 1, and Muhovič further teaches:
controlling the stereo camera assembly to capture a further stereo image pair (e.g. Sec. 4, 1st par., stereo assembly captures many stereo image pairs, which would include a further stereo image pair captured after a re-calibration); 
generating a point cloud from the further stereo image pair, based on at least the updated second portion of calibration data (e.g. Fig. 1 shows results of using updated calibration, including updated scale factor in part d, to generate a point cloud); and 
dimensioning an object based on the point cloud (e.g. Fig. 1D, absolute distance measurement).

Regarding claim 3, Muhovič in view of Hicks teaches the method of claim 1, and Muhovič further teaches that the first portion of the calibration data includes extrinsic parameters of the stereo camera assembly (Pg. 6, Sec. 3.1, extrinsic parameters                                 
                                    Ω
                                
                             are updated by optimizing cost function                                 
                                    f
                                
                            , which is calculated based on the stereo feature matching                                 
                                    d
                                
                            ; The extrinsic parameters are a first portion of the calibration data).

Regarding claim 8, Muhovič in view of Hicks teaches the method of claim 1, and Muhovič further teaches that the second portion of the calibration data includes a scaling factor (Secs. 3.3 and 4.7, scaling factor) defining a ratio between (i) an actual depth corresponding to the detected position of the rangefinder beam, and (ii) an observed depth corresponding to the detected position of the rangefinder beam (Secs. 3.3 and 4.7, scaling factor is based on (i) actual depth as measured by rangefinder and (ii) corresponding observed depth from stereo depth map position corresponding to position of rangefinder beam; e.g. Sec. 4.7, 2nd par. scaling factor is applied to estimated/observed stereo depth map to obtain rectified depth measurements, which means that the scaling factor is a ratio between (i) and (ii)).

Regarding claim 9, Muhovič in view of Hicks teaches the method of claim 8, and Muhovič further teaches that updating the second portion of the calibration data includes:
obtaining the observed depth corresponding to the detected position of the rangefinder beam, based on the first portion of the calibration data (e.g. Pg. 14, 1st par., depth measurement in “corresponding area of pixels in our estimated depth map”, which is depth observed by stereo using the extrinsic/first-portion calibration data); 
obtaining the actual depth of the detected position of the rangefinder beam based on (i) a depth measurement from the rangefinder (e.g. Pg. 14, 1st par., external depth measurement) and (ii) the rangefinder alignment (Pg. 14, 4th par., external measurement by rangefinder is based on prerequisite alignment of rangefinder to stereo camera; also see rejection of claim 1); and 
determining the scaling factor (Pg. 14, scale factor is determined based on the observed and actual depths).

Regarding claim 10, Muhovič in view of Hicks teaches the method of claim 9, and Muhovič further teaches: generating a combined scaling factor from the scaling factor and a set of previously determined scaling factors (e.g. Sec. 4.5, calibration can be performed and improved over multiple stereo pairs, which would result in a combined scaling factor; also see e.g. combined scaling factor as mean of measurements over multiple points at Pg. 14, 3rd par.).

Regarding claim 11, Muhovič in view of Hicks teaches the method of claim 1, and Muhovič further teaches: prior to updating the second portion of the calibration data, determining that a region surrounding the detected position of the rangefinder beam in the first image is planar (Pg. 15, 2nd par., large flat/planar area/region is determined for placement of rangefinder beam in order to make distance measurement for self-calibration of scale).


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhovič in view of Hicks as applied above, and further in view of ‘Morat’ (“Evaluation Method for Automotive Stereo-Vision Systems,” 2007).
Regarding claim 4, Muhovič in view of Hicks teaches the method of claim 3.
Muhovič further teaches that updating the first portion of the calibration data includes:
determining candiate extrinsic parameters from the matched features (Sec. 3.1, equation 3, cost function is optimized; Sec. 3.2, gradient descent is used for optimization; This means that at each step, candidate extrinsic parameters are determined and used with matched features to evaluate cost function of equation 2); 
transforming, using the candidate extrinsic parameters, the stereo image pair and a preceding subset of stereo image pairs in the sequence (e.g. Sec. 3.1, first and last pars., candidate extrinsic parameters are used to transform stereo pairs to satisfy epipolar constraint; Sec. 4.5, calibration may be performed on multiple stereo pairs, including a current and a preceding subset of stereo pairs); 
detecting further matched features in each of the transformed stereo image pair and the transformed preceding subset of stereo image pairs (Secs. 3.1-3.2, iteration of gradient descent optimization includes evaluating cost function for new values of candidate extrinsic parameters – i.e. for the transformed stereo pairs; As noted above, Sec. 4.5, calibration may be performed on multiple stereo pairs); 
determining a combined error metric for the detected further matched features (Sec. 3.1, cost function                                 
                                    f
                                
                            ); and 
when the combined error metric is smaller than a previous combined error metric, setting the candidate extrinsic parameters as current extrinsic parameters (Secs. 3.1-3.2, gradient descent optimization iteratively identifies maximum cost function, such that when the combined error metric is greater than a previous combined error metric, the candidate extrinsic parameters are set as current extrinsic parameters; see Note Regarding Cost Function below).

Note Regarding Cost Function.  Muhovič finds optimal extrinsic parameters using a cost function defined as a ratio between the number of calculated disparity points and the theoretical maximum of disparity points (Equation 2).  Accordingly, in Muhovič it is desirable for the cost function to have a higher value (Equation 3, cost function                         
                            f
                        
                     is maximized, rather than minimized), rather than a lower value as in the claimed invention.
However, Morat does teach an alternative cost function that represents reprojection error (Sec. II.C.2, Equation 10), and which is desired to have a lower value (e.g. Sec. II.C.2, 1st sentence), like the combined error metric of the claimed invention.
Like the cost function of Muhovič (e.g. Sec. 3, 2nd par.), the alternative cost function of Morat is sensitive to violations of epipolar constraints (Sec. III.C.2).  Morat further teaches that its alternative cost function has been used in “versatile and accurate” self-calibration methods (Sec. IV.A, 1st par., bundle adjustment is versatile and accurate and minimizes a cost function based on reprojection error).
Were Muhovič modified to use the alternative, reprojection-error-based cost function of Morat, which is desired to have a lower value rather than a higher value, then it would, when the combined error metric is smaller than a previous combined error metric, set the candidate extrinsic parameters as current extrinsic parameters, as required by the claimed invention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Muhovič in view of Hicks as applied above with the alternative cost function of Morat in order to improve the method with the reasonable expectation that this would result in a method that used a cost function that was sensitive to violations of epipolar constraints and that was known to be suitable for versatile and accurate calibration.  This technique for improving the method of Muhovič in view of Hicks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Morat.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muhovič, Hicks, and Morat to obtain the invention as specified in claim 4.	

Regarding claim 5, Muhovič in view of Hicks and Morat teaches the method of claim 4, and Morat further teaches that the combined error metric includes a sum of distances in a first dimension between respective pairs of the further matched features (Sec. II.C.2, Equation 10, sum of distances in y-dimension between pairs of matched stereo point features).


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Khurana’ (“Improved auto-extrinsic calibration between stereo vision camera and laser range finder,” 2020)
Uses calibration board to perform extrinsic calibration between stereo camera and laser range finder – e.g. Fig. 4
‘Hartley’ (“Multiple View Geometry in Computer Vision,” 2004)
Provides background regarding stereo-imaging and calibration, especially in Part II
‘Takayama’ (US 2011/0018973 A1)
Uses laser beam illumination for stereo image calibration – e.g. Figs. 1 and 5-6
‘Lin’ (US 2020/0074684 A1)
Uses rangefinder to calibrate stereo camera – e.g. Figs. 1 and 6
‘Akoi’ (US 2016/0353083 A1)
Uses rangefinders embedded in a calibration target to aid stereo camera calibration – e.g. Figs. 1, 4 and 5
‘Osterwood’ (US 2016/0227193 A1)
Fig. 12 and associated description relates to extrinsic calibration of LIDAR and stereo camera
‘Kawasaki’ (US 2021/0293942 A1)
Uses laser rangefinder for stereo calibration – e.g. Fig. 7
‘Zhang’ (CN 108012143 A)
Calibrates stereo camera using laser rangefinder
‘Dong’ (CN 107093195 A)
Combines stereo camera and laser rangefinder – e.g. front page
‘Abraham’ (EP 1376051 A1)
Uses laser rangefinder to calibrate stereo camera – Fig. 5
States alignment between rangefinder and camera has to be taken into account, but does not describe any alignment procedure – [0034], line 1541 of appended translation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669